Citation Nr: 1021667	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968 and 
from November 1970 to April 1973.  He also has unverified 
service in the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Veteran and his spouse testified at a Travel Board 
hearing before a Veterans Law Judge in June 2007.  A 
transcript of that hearing is of record.  The Veteran's Law 
Judge who held the hearing is no longer employed by the 
Board.  The Veteran was offered the opportunity for another 
hearing but declined in April 2010.  

In December 2007, the Board denied entitlement to service 
connection for posttraumatic stress disorder.  The Veteran 
appealed that denial to the U.S. Court of Appeals for 
Veterans Claims (CAVC), which in a November 2008 Order, 
vacated the December 2007 Board decision and remanded the 
case for readjudication consistent with a Joint Motion for 
Remand.  The Board remanded the claim to the RO/AMC in 
January 2009 for additional development.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no independently verifiable evidence that the 
Veteran engaged in combat with the enemy during military 
service.

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated November 
2003, March 2006, November 2008 and March 2010.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Veteran's claim was remanded in 
January 2009 in part for the RO/AMC to obtain the Veteran's 
Army Reserve Records.  The Board determined that since there 
was no verification of the Veteran's reserve duty, it was not 
clear whether his claimed disorder was related to that period 
of service.  Following that remand the RO/AMC made several 
attempts to locate these records.  The RO/AMC determined that 
these records could not be located and made a Formal Finding 
of Unavailability in July 2009.  Accordingly, that portion of 
the requested development has been completed to the extent 
possible.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
posttraumatic stress disorder (PTSD).  Service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic disorder during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

More specifically, service connection for posttraumatic 
stress disorder requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor for which there is credible supporting 
evidence. 

The Veteran first claimed entitlement to service connection 
for posttraumatic stress disorder in October 2003.  A 
February 2004 rating decision denied entitlement to service 
connection, finding that there was no verified stressor and 
no evidence sufficient to confirm a link between current 
symptoms and in-service stressor.  The Veteran submitted a 
Notice of Disagreement (NOD) in March 2004.  The RO issued a 
Statement of the Case (SOC) in October 2004 and in October 
2004 the Veteran filed a Substantive Appeal (VA Form 9).  

The Veteran testified at a Travel Board hearing before a 
Veterans Law Judge in June 2007 and in December 2007 the 
Board denied entitlement to service connection for 
posttraumatic stress disorder.  The Veteran appealed his 
claim to the U.S. Court of Appeals for Veterans Claims, which 
in a November 2008 order remanded the Veteran's claim for 
readjudication consistent with a Joint Motion for Remand.  
Thereafter, in January 2009 the Board remanded the Veteran's 
claim for further development.  The requested development has 
been completed and the Veteran's claim is once again before 
the Board. 

Evidence submitted in support of the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder includes service personnel records, service 
treatment records, VA outpatient records through June 2009, a 
hearing transcript from June 2007 and a finding from the US 
Armed Services Center for Unit Records Research.  The 
Veteran's personnel records reflect that he took part in 
Counteroffensive Phase II and Phase III in Vietnam.  

While the Veteran did not return a VA PTSD Questionnaire or a 
stressor statement he did submit a September 2004 letter from 
a VA physician.  That letter indicates a history provided by 
the Veteran that while in Vietnam the Veteran was subjected 
to mortar attack and was repeatedly required to evacuate his 
post and take shelter in a bunker.  The physician stated that 
as a result of these experiences, and probably in part due to 
his earlier childhood experiences, he had developed a 
traumatic stress syndrome.  The physician further indicated 
that the Veteran did not meet full DSM IV criteria for 
posttraumatic stress disorder.  In a May 2007 letter, the 
physician indicated that PTSD had been diagnosed in 2004 and 
that the Veteran was being treatment for help with his sleep 
difficulties and mood problems.  

VA treatment records beginning in May 2003 indicate 
outpatient psychiatric treatment for depression and suicidal 
ideation.  In January 2004, it was noted that he was seen for 
followup of PTSD.    Records from March 2004 indicate that 
the Veteran experiences social withdrawal, irritability and 
depressed mood and that he has flashbacks, namely to his time 
in Vietnam.  At that time the Veteran reported several 
stressors.  The diagnoses included PTSD, alcohol dependence, 
and Major Depressive Disorder.  Available psychiatric 
treatment records, including follow-ups for anxiety and 
depression to June 2009.

There is some question with regard to whether the Veteran has 
a confirmed diagnosis of PTSD.  While the diagnosis was 
rendered in 2004, subsequent records appear to be for anxiety 
and depression and it has been noted that he does not meet 
the full DSM IV criteria for the diagnosis.  However, even 
assuming that the Veteran does have a current diagnosis of 
PTSD, he does not meet the remaining criteria for service 
connection for that condition.  This case turns on the second 
required element listed above, the occurrence of an in-
service stressor.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  Service in a 
combat zone does not by itself establish that a Veteran 
engaged in combat with the enemy.  Whether a Veteran engaged 
in combat with the enemy is determined through the receipt of 
certain recognized military citation or other supporting 
evidence.  West v. Brown, 7 Vet. App. 70 (1994). 

The evidence, including the medals and commendations awarded 
to the Veteran, do not demonstrate that he ever engaged in 
combat with the enemy.  In such cases, the record must 
contain service records or other evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Due to the Veteran's lack of combat 
directly indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor. 38 C.F.R. § 3.304(f).  
Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  

As indicated above, the Veteran failed to return a VA PTSD 
Questionnaire or a stressor statement.  The Veteran did 
identify vague stressors which were noted in that September 
2004 VA physician's letter, as well as in his June 2007 
Travel Board testimony.  The Veteran indicated that his 
stressors included having to evacuate to bunkers at 
nighttime, being on sandbag filling details, and witnessing 
flares.  His other major stressor was going to Tan Son Nhut 
Hospital and arranging overseas telephone calls for wounded 
soldiers.  He did not indicate that he ever personally 
witness or saw any friends or buddies killed or wounded.  In 
fact, he testified that he never came under attack.  These 
claimed stressors were properly determined to be too vague 
and insufficient in detail for a verification search by the 
U.S. Army and Joint Services Records Research Center (JSRRC).  

Following the Court's November 2008 remand order and the 
Board's remand issued in January 2009, the RO/AMC submitted 
several requests for records in order to verify one of the 
Veteran's other claimed stressors, that the Veteran remembers 
a boy who came in during his in-processing at Long Binh with 
a bag full of hand-grenades and exploded them on the base.  
Responses to these requests indicate that all available 
records were forwarded and a response from the JSRRC received 
in April 2009 states that the claimed stressor was not 
verified.  

The Veteran's representative has argued that documentation in 
the file indicates that Long Binh was attacked via mortars 
during the time that the Veteran was stationed there and that 
military records indicate that an ammunition supply depot was 
blown up on November 18, 1966, during which time the Veteran 
was in Vietnam.  The Veteran's service personnel records 
indicate that starting on November 12, 1966, he was stationed 
with USASTRATCOM FAC in Phu Lam.  A response received from 
the US Armed Services Center for Unit Records Research 
indicates that Long Binh ASD was subjected to mortar fire and 
other attack on November 18, 1966.  A unit history for Phu 
Lam Signal Battalion indicates that in January 1966 a site in 
Long Binh was selected to replace the Ba Queo receiver site.  
However, this same history indicates that the receiver site 
was not relocated until April 1967.  Furthermore, the 
Veteran's records do not indicate that he was actually ever 
stationed at Long Binh.  

The Board finds that the RO has exhausted every effort in 
attempting to verify the Veteran's alleged stressors.  In 
addition, the Veteran has not alleged that any records were 
made documenting the alleged stressful events, nor provided 
corroborating evidence to verify the occurrence of said 
event, such as statements from individuals with whom he 
served.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997).  
As such, the Veteran's alleged stressors cannot be verified 
without more detailed information or supporting statements.  
Without such information, there is nothing VA can do to 
assist with verification of the Veteran's alleged stressors 
and they remain unverified.  While VA is obligated to assist 
a claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a Veteran wished help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id. 

The Board respects the sincerity of the Veteran's assertions, 
but the law requires verification or corroboration of claimed 
stressors when there is no support in the record of his 
having participated in combat.  The Veteran's accounts are 
not supported by objective evidence of record and are 
accordingly not verified.  In addition, the Board 
acknowledges that the Veteran appears to have been diagnosed 
with PTSD, based on the account he provided to his healthcare 
provider.  However, while there appears to be a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f)

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule and the 
benefit sought on appeal is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


